Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,22-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A system to augment human contract drafting with automated machine assembly of components into a customized agreement for managing relationships between a product provider and distributors of said product comprising: at least one processor; memory coupled to said at least one processor;
said memory comprising code stored therein and executable by the at least one processor for: creating customized agreements between a plurality of distributors and a product provider,
wherein the code for creating agreements between the plurality of distributors and the product provider comprises code executable by the processor to configure a computer system into a machine for:
processing selected one or more compensation components; constructing object models in an object oriented programming environment,
wherein the object models include object classes that contain instances subjects of the object classes organized within a distributor management system, 
wherein constructing the object models comprises: constructing party object models to represent information about parties;
constructing role object models to contain respective roles of the parties in the party object models;
constructing an agreement object model to represent an instance of an agreement between at least two of the parties;
constructing relationship object models to define a mapping between the agreement object model and the party object models of the parties to the agreement and to define details of a relationship between the parties to the agreement;
constructing a relationship manager object model to provide interfaces for accessing relationship types of the parties and information about the parties,
wherein constructing the relationship manager object model comprises: constructing a validation interface to create and edit relationships between the parties in the relationship manager object model, 
wherein the validation interface includes a constructor that programmatically creates and edits the relationships, sets the relationship types between each party in the relationship manager object model, determines consistency in the relation manager object model, and validates that a supplier and receiver relationship type are present in the relationship manager object model; 
constructing a hierarchical relationships object model to define hierarchies of the parties including compensation relationships for sales agreements; and
assembling without human intervention at least a portion of each customized agreement from contract components, including the selected one or more compensation components, in accordance with execution of the party object models, role object models, agreement object model, relationship object models, relationship manager object model, and 
hierarchical relationships object model and pre-stored, predetermined rules in the memory that govern relationships between the contract components, 
wherein the relationships define how to combine a plurality of the contract components into each agreement between each of the distributors and the product provider,
wherein the assembling of each of at least a portion of the each agreement includes automatically generating each customized agreement with the selected one or more compensation components, and 
the one or more compensation components include information for compensating the distributor;
generating data representing each assembled, customized agreement; and providing the data representing each assembled, customized agreement. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the agreements are assembled without human intervention automatically and constructing object models in an object oriented programming environment, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “creating customized agreements, processing compensation, constructing models that represent parties, constructing an agreement, validating constructs, assembling agreements from contract components, defining relationships with rules and generating data” in the context of this claim encompasses agreements in the form of contracts; legal obligations and business relationships.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1. (Currently Amended) A system to augment human contract drafting with automated machine assembly of components into a customized agreement for managing relationships between a product provider and distributors of said product comprising: at least one processor;

memory coupled to said at least one processor;

said memory comprising code stored therein and executable by the at least one processor for: creating customized agreements between a plurality of distributors and a product provider, wherein the code for creating agreements between the plurality of distributors and the product provider comprises code executable by the processor to configure a computer system into a machine for:

processing selected one or more compensation components; constructing object models in an object oriented programming environment.

wherein the object models include object classes that contain instances

subjects of the object classes organized within a distributor management

system, wherein constructing the object models comprises:

constructing party object models to represent information about parties;

constructing role object models to contain respective roles of the parties in the party object models;



constructing relationship object models to define a mapping between the agreement object model and the party object models of the parties to the agreement and to define details of a relationship between the parties to the agreement;

constructing a relationship manager object model to provide interfaces for accessing relationship types of the parties and information about the parties, wherein constructing the relationship manager object model comprises:

constructing a validation interface to create and edit relationships between the parties in the relationship manager object model, wherein the validation interface includes a constructor that programmatically creates and edits the relationships, sets the relationship types between each party in the relationship manager object model, determines consistency in the relation manager object model, and validates that a supplier and receiver relationship type are present in the relationship manager object model; constructing a hierarchical relationships object model to define hierarchies of the parties including compensation relationships for sales agreements; and

assembling without human intervention at least a portion of each customized

agreement from contract components, including the selected one or more compensation components, in accordance with execution of the party object models, role object models, agreement object model, relationship object models, relationship manager object model, and hierarchical relationships object model and pre-stored, predetermined rules in the memory that govern relationships between the contract components, wherein the relationships define how to combine a plurality of the contract components into each agreement between each of the distributors and the product provider, wherein the assembling of each of at least a portion of the each agreement includes automatically generating each customized agreement with the selected one or more compensation components, and the one or more compensation components include information for compensating the distributor;

generating data representing each assembled, customized agreement; and providing the data representing each assembled, customized agreement.
 

These limitations are not indicative of integration into a practical application because:

	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. generating data representing each assembled, customized agreement; and providing the data representing each assembled, customized agreement) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. storing data in the form of models and retrieving the information to form contract agreements) see Versata, OIP Techs
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 26,31,36 is a system, computer readable medium and method (respectively) for reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 22-25,27-30,32-35 and 37-40 are dependencies of claims 1, 26,31,36. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
generate the data representing each assembled, customized agreement that is capable of being at least one of printed and displayed
automatically generating each customized agreement with the selected one or more compensation components comprises code for referencing a commission model to generate each customized agreement with the selected one or more compensation components, and the commission model includes quota, eligibility ruleset, plan, bonus, and bonus rule objects.
referencing a commission model to generate each customized agreement with the selected one or more compensation components, and the commission model includes a sales team hierarchy representing how each member of the sales team hierarchy is compensated.
a configuration engine executable by the processor to process the rules in order to assemble the at least a portion of each customized agreement from the contract components.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Response to Arguments
	Applicant provides numerous arguments directed at the examiner’s rejection provided in the previous office action. To provide more clarity the examiner has provided a more concise rejection that is more precisely directed to the Subject Matter Guidance in the 2019 PEG. 
	The applicant argues that the examiner does not address the claim as a whole. The examiner disagrees and directs applicant’s attention to the rejection supra.
Applicant argues that the agreements is automatically assembled using object orientated programming and is therefore not an abstract concept. The examiner disagrees and as discussed on page 25 and 26 of the previous office action mailed 12/27/2019 applicant’s specification states that the solution to the problem is “…implemented on a computer in an object orientated programming environment that manages the contracts between the manufacturers of products”. The claims merely use existing technology to program steps that may be done by hand by a human and apply to generic readily available computer functionality.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).